DETAILED ACTION
	Claims 1-20 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 7 and 15 is objected to because of the following informalities:  
In claim 7, line19, where it says “cause the pipeline prohibit the second…” should be --cause the pipeline to prohibit the second…--.  
In claim 15, line 6, where it says “respective pipeline, a first type of non-blocking…” should be --pipeline, a first type of non-blocking…--.
In claim 15, line 7, where it says “the respective pipeline, and a second type of non-blocking…” should be --the pipeline, and a second type of non-blocking…--.
In claim 15, line 8, where it says “is permitted to enter the respective pipeline” should be --is permitted to enter the pipeline--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 10 and 12-14 of U.S. Patent No. 11,294,707 contains every element of claims 7-20 of the instant application and as such anticipates claims 7-20 of the instant application.
Claim 7 of the present application corresponds to claim 10 of the ‘707 patent, where “processing core…” corresponds to claim 10, line 2 of the ‘707 patent; “a cache couple to the processing…” corresponds to claim 10, lines 3-4 and 7-8 of the ‘707 patent; “a cache memory…” corresponds to claim 10, lines 5 and 9 of the ‘707 patent;  “a cache controller coupled to the cache memory…” corresponds to claim 10, lines 6 and 10 of the ‘707 patent; “receive, from the processing core, a global operation…” corresponds to claim 10, lines 11-12 of the ‘707 patent; “ based on the global operation: cause the pipeline to prohibit blocking transactions…” corresponds to claim 10, lines 13-15 of the ‘707 patent; “when the pipeline is free of blocking transactions, cause the pipeline to prohibit the first type of non-blocking transaction…” corresponds to claim 10, lines 18-20 and 22-27 of the ‘707 patent; “when the pipeline is free of the first type of non-blocking transaction, cause the pipeline prohibit the second type of non-blocking transaction…” corresponds to claim 10, lines 18-20 and 23-26 of the ‘707 patent; and “when the pipeline is free of the second type of non-blocking transaction,…” corresponds to claim 10, lines 27-29 of the ‘707 patent.

Claim 10 of the present application corresponds to claim 10 of the ‘707 patent, where “wherein the first type of non-blocking…” corresponds to claim 10, lines 18-20 and 22-25 of the ‘707 patent.

Claim 11 of the present application corresponds to claim 10 of the ‘707 patent, where “wherein the second type of non-blocking…” corresponds to claim 10, lines 18-20 and 25-27 of the ‘707 patent.

Claim 12 of the present application corresponds to claim 10 of the ‘707 patent, where “wherein the blocking transactions…” corresponds to claim 10, lines 16-17 of the ‘707 patent.

Claim 13 of the present application corresponds to claims 12-14 of the ‘707 patent, where “wherein the global operations includes…” corresponds to claims 12-14 of the ‘707 patent.

Claim 14 of the present application corresponds to claim 10 of the ‘707 patent, where “wherein the cache is a level-two…” corresponds to claim 10, lines 7-9 of the ‘707 patent.

Claim 15 of the present application corresponds to claim 1 of the ‘707 patent, where “A method…” corresponds to claim 1, line 1 of the ‘707 patent; “receiving, by a cache controller, an operation…” corresponds to claim 1, lines 2-3 of the ‘707 patent; “ based on the operation: cause a pipeline coupled to the cache memory to operating in a first mode in which blocking transactions are prohibited…” corresponds to claim 1, lines 4-7 of the ‘707 patent; “based on the pipeline being free of blocking transactions, cause the pipeline to transition from the first mode to a second mode in which the first type of non-blocking transaction is prohibited…” corresponds to claim 1, lines 14-19 of the ‘707 patent; “based on the pipeline being free of the first type of non-blocking transaction, cause the pipeline to transition from the second mode to a third mode in which the second type of non-blocking transaction is prohibited…” corresponds to claim 1, lines 20-23 of the ‘707 patent; and “based on the pipeline being free of the second type of non-blocking transaction,…” corresponds to claim 1, lines 24-26 of the ‘707 patent.

Claim 16 of the present application corresponds to claim 1 of the ‘707 patent, where “wherein the first type of non-blocking…” corresponds to claim 1, lines 10-12 and 14-17 of the ‘707 patent.

Claim 17 of the present application corresponds to claim 1 of the ‘707 patent, where “wherein the second type of non-blocking…” corresponds to claim 1, lines 10-12 and 17-19 of the ‘707 patent.

Claim 18 of the present application corresponds to claim 1 of the ‘707 patent, where “wherein the blocking transactions…” corresponds to claim 1, lines 8-9 of the ‘707 patent.

Claim 19 of the present application corresponds to claims 3-5 of the ‘707 patent, where “wherein the operations includes…” corresponds to claims 3-5 of the ‘707 patent.

Claim 20 of the present application corresponds to claim 1 of the ‘707 patent, where “wherein the cache is a level-two…” corresponds to claim 1, lines 2-3 of the ‘707 patent.
Allowable Subject Matter
Claims 1-6 are allowed.
Claims 7 and 10-20 would be allowable if the Double Patenting rejection is overcome.
Claims 8-9 would be allowable rejection of claim 7 is overcome.

The following is a statement of reasons for the indication of allowable subject matter: No prior art or combination of prior art teaches or suggest a cache controller coupled to the cache memory that includes a set of pipelines, wherein the cache controller is configured to: receive an operation directed to more than one line of the set of lines; based on the operation, for each pipeline of the set of pipelines: cause the respective pipeline to operate in a first mode in which blocking transactions are prohibited from entering the respective pipeline, a first type of non-blocking transaction is permitted to enter the respective pipeline, and a second type of non-blocking transaction is permitted to enter the respective pipeline; based on the respective pipeline being free of blocking transactions, cause the respective pipeline to transition from the first mode to a second mode in which the first type of non-blocking transaction is prohibited from entering the respective pipeline and the second type of non-blocking transaction is permitted to enter the respective pipeline; and based on the respective pipeline being free of the first type of non- blocking transaction, cause the respective pipeline to transition from the second mode to a third mode in which the second type of non-blocking transaction is prohibited from entering the respective pipeline; and based on each pipeline of the set of pipelines being free of the second type of non-blocking transaction, cause the cache memory to perform the operation as recited in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keladi (US 8,271,993) teaches a method and apparatus for facilitating pipeline throughput.
Nellans et al. (US 2013/0117503) teaches servicing non-block storage requests/

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139